         Case 1:19-cr-00034-TC Document 13 Filed 06/20/19 Page 1 of 7



JOHN W. HUBER, United States Attorney (#7226)
RUTH HACKFORD-PEER, Assistant United States Attorney (#15~49)
TYLER MURRAY, Assistant United States Attorney (#10308)   /LED IN UN/TED STAi
Attorneys for the United States of America                   COURT, DISTRICT B~ 8t8TR/CT
Office of the United States Attorney                                              ~H
111 South Main Street, Suite 1800                                JUN 2 0 2019
                                                          0
Salt Lake City, Utah 84111-2176                         BY • MARK JONES CLE
Telephone: (801) 524-5682                                 ~TY'                    RK
           ·                                                                     CLERK


                      IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, NORTHERN DIVISION

  UNITED STATES OF AMERICA,                    Case No. 1: 19-cr-00034

         Plaintiff,                            STATEMENT BY DEFENDANT IN
                                               ADVANCE OF PLEA OF GUILTY
         vs.                                   AND PLEA AGREEMENT

  JUSTIN HAMILTON,                             Judge Tena Campbell
                                               Magistrate Judge Paul Warner
         Defendant.


        I hereby acknowledge and certify that I have been advised of and that I understand
the following facts and rights, and that I have had the assistance of counsel in reviewing,
explaining, and entering into this agreement:

        1.     As part of this agreement with the United States of America ("United
States"), I intend to plead guilty to Count 1 of the Felony Information. My attorney has
explained the nature of the charge against me, and I have had an opportunity to discuss
the nature of the charge with my attorney. I understand the charge and what the United
States is required to prove in order to convict me. The elements of Count 1, Obstruction
of Proceedings Before Departments and Agencies are:

       First, that there was a proceeding being conducted by any department or agency of
       the United States;

       Second, that the defendant had knowledge or notice of the pending proceeding;

       Third that the defendant influenced, obstructed, or impeded, or endeavored to
       influence, obstruct, or impede, the proceeding;
            Case 1:19-cr-00034-TC Document 13 Filed 06/20/19 Page 2 of 7



       Fourth, that the defendant did so corruptly, that is with the intent to influence,
       obstruct, or impede that proceeding in its due administration of justice.

       2.      I know that the maximum possible penalty provided by law for Count 1 of
the Felony Information, a violation of 18 U.S.C. § 1505, is a term of imprisonment of
five years, a fine of $250,000 a term of supervised release of three years, and any
applicable forfeiture. I understand that ifl violate a term or condition of supervised
release, I can be returned to prison for the length of time provided in 18 U.S.C. §
3583(e)(3).

          a. Additionally, I know the Court is required to impose an assessment in the
amount of $100 for each offense of conviction, pursuant to 18 U.S.C. § 3013.
Furthermore, restitution to the victims of my offense shall be ordered pursuant to 18
U.S.C. § 3663A.

            b. I understand that, if I am not a United States citizen, I may be removed
from the United States, denied citizenship, and denied admission to the United States in
the future.

        3.     I know that the sentencing procedures in this case and the ultimate sentence
will be determined pursuant to 18 U.S.C. § 3553(a), and that the Court must consider, but
is not bound by, the United States Sentencing Guidelines, in determining my sentence. I
have discussed these procedures with my attorney. I also know that the final calculation
of my sentence by the Court may differ from any calculation the United States, my
attorney, or I may have made, and I will not be able to withdraw my plea if this occurs.

       4.     I know that I can be represented by an attorney at every stage of the
proceeding, and I know that ifl cannot afford an attorney, one will be appointed to
represent me.

      5.     I know that I have a right to plead "Not Guilty" or maintain my earlier plea
of "Not Guilty" and can have a trial on the charges against me.

       6.      I know that I have a right to a trial by jury, and I know that if I stand trial
by ajury:

            a. I have a right to the assistance of counsel at every stage of the proceeding.

            b. I have a right to see and observe the witnesses who testify against me.

            c. My attorney can cross-examine all witnesses who testify against me.

           d. I can call witnesses to testify at trial, and I can obtain subpoenas to require
the attendance and testimony of those witnesses. If I cannot afford to pay for the
appearance of a witness and mileage fees, the United States will pay them.

                                                2
              Case 1:19-cr-00034-TC Document 13 Filed 06/20/19 Page 3 of 7



              e. I cannot be forced to incriminate myself, and I do not have to testify at any
trial.

         f. If I do not want to testify, the jury will be told that no inference adverse to
me may be drawn from my election not to testify.

          g. The United States must prove each and every element of the offense
charged against me beyond a reasonable doubt.

              h. It requires a unanimous verdict of a jury to convict me.

          i. If I were to be convicted, I could appeal, and if I could not afford to appeal,
the United States would pay the costs of the appeal, including the services of appointed
counsel.

         7.      If I plead guilty, I will not have a trial of any kind.

        8.     I know that 18 U.S.C. § 3742(a) sets forth the circumstances under which I
may appeal my sentence. However, fully understanding my right to appeal my sentence,
and in consideration of the concessions and/or commitments made by the United States in
this plea agreement, I knowingly, voluntarily and expressly waive my right to appeal as
set forth in paragraph 12 below.

      9.      I know that 18 U.S.C. § 3742(b) sets forth the circumstances under which
the United States may appeal my sentence.

       10.    I know that under a plea of guilty the judge may ask me questions under
oath about the offense. The questions, if asked on the record and in the presence of
counsel, must be answered truthfully and, if I give false answers, I can be prosecuted for
perjury.

      11.    I stipulate and agree that the following facts accurately describe my
conduct. These facts provide a basis for the Court to accept my guilty plea,.;           ~ t/A./
                                                                    ~1 r/J '><C<t d) Ur ,it-~ '7),~
      I am a co-owner of several Cafe Sabor restaurant location~ .As the co-owner, I e~
      became aware of a Wage and Hour investigation conducted by the United States               iJ
      Department of Labor into alleged wage and hour violations occurring at Cafe
      Sabor restaurants. I entered into a written Settlement Agreement with the Wage
      and Hour Division of the United States Department of Labor, where I agreed to
      pay $125,715.70 in back wages and liquidated damages for wage and hour
      violations of the Fair Labor Standards Act. I then sent to the Wage and Hour
      Division checks with forged endorsements made payable to the workers who were
      owed back wages, making it appear that I had satisfied my obligations under the
      Settlement Agreement when I had not.


                                                  3
          Case 1:19-cr-00034-TC Document 13 Filed 06/20/19 Page 4 of 7



       Specifically, I emailed forged checks purporting to show compliance with the
       Settlement Agreement to the Wage and Hour Division in an endeavor to influence,
       obstruct, and impede the administration of the Department of Labor, Wage and
       Hour investigation into Cafe Sabor, knowing this to be a violation of federal law.

      12.   The only terms and conditions pertaining to this plea agreement between
me and the United States are as follows:

          a. Guilty Plea. I will plead guilty to Count 1 of the Felony Information.

           b. Relevant Conduct. I understand and agree that the Presentence Report
may include descriptions of conduct I engaged in which either was not charged against
me, will not be pleaded to by me, or both. I understand and agree that the Court may take
these facts into consideration in sentencing.

           c. Acceptance of Responsibility. The United States agrees to recommend
that my offense level under the U.S. Sentencing Guidelines be decreased by two levels
for acceptance of responsibility pursuant to Sentencing Guideline§ 3El.l(a) if, in the
opinion of the United States, I clearly demonstrate acceptance of responsibility for my
offense, up to and including at the time of sentencing, as set forth in § 3E 1.1 of the
Sentencing Guidelines. In addition, the United States agrees to move for an additional
one-level reduction in the offense level, in accordance with Sentencing Guideline§
3El.l(b), ifl qualify for a two-level reduction under§ 3El.l(a) and the offense level is
16 or greater prior to receiving the two-level reduction.

           d. Recommendation. If I have made full restitution to my victims by
sentencing, then the United States agrees to recommend at sentencing that I receive a no-
jail sentence. Ifl have not made full restitution to my victims at the time of sentencing,
then the United States agrees to recommend a custodial sentence of one year and a day
incarceration. The United States' agreement is based on the facts and circumstances
currently known to the United States. If additional facts regarding my history and
characteristics or the nature and circumstances of my conduct are discovered prior to
sentencing, the United States reserves the right to reconsider this recommendation. I
understand that the Court is not bound by the United States' recommendation.

          e. Appeal Waiver.

              ( 1)  Fully understanding my limited right to appeal my sentence, as
explained above in.paragraph 8, and in consideration of the concessions and/or
commitments made by the United States in this plea agreement, I knowingly, voluntarily,
and expressly waive my right to appeal any sentence imposed upon me, and the manner
in which the sentence is determined, on any of the grounds set forth in 18 U.S.C. § 3742
or on any ground whatever, except I do not waive my right to appeal (1) a sentence above
the maximum penalty provided in the statute of conviction as set forth in paragraph 2

                                             4
          Case 1:19-cr-00034-TC Document 13 Filed 06/20/19 Page 5 of 7



above; and (2) a sentence above the high-end of the guideline range as determined by the
district court at sentencing, or, in the event that no such determination is made by the
district court, a sentence above the high-end of the guideline range as set forth in the final
presentence report.

               (2)  I also knowingly, voluntarily, and expressly waive my right to
challenge my sentence, and the manner in which the sentence is determined, in any
collateral review motion, writ or other procedure, including but not limited to a motion
brought under 28 U.S.C. § 2255, except on the issue of ineffective assistance of counsel.

               (3)     I understand that this waiver of my appeal and collateral review
rights concerning my sentence shall not affect the United States' right to appeal my
sentence pursuant to18 U.S.C. § 3742(b). However, I understand that the United States
agrees that if it appeals my sentence, I am released from my waiver.

              (4)    I further understand and agree that the word "sentence" appearing
throughout this waiver provision is being used broadly and applies to all aspects of the
Court's sentencing authority, including, but not limited to: (1) sentencing
determinations; (2) the imposition of imprisonment, fines, supervised release, probation,
and any specific terms and conditions thereof; and (3) any orders of restitution.

           f. Presentence Report and Financial Information. I agree to provide
truthful and complete information, including financial information, as requested by the
probation office for the preparation of my presentence report and for determination of the
conditions of my supervised release. I also consent to allowing the United States
Attorney's Office to run a credit check on me. I consent to being placed on the Treasury
Offset Program and State Finder.

          g. Restitution.

               (1)     I agree that I am subject to mandatory restitution because my case
falls within the provisions of 18 U.S.C. § 3663A(a)(l) and (c)(l) based on an offense
described in§ 3663A(c)(l) that gave rise to this plea agreement. My attorney has
explained what mandatory restitution means. I also agree to pay restitution to victims of
unpleaded or uncharged relevant conduct pursuant to 18 U.S.C. § 3663A(a)(3).

         Under 18 U.S.C. § 3663A(a)(3), I agree to pay restitution, in the amount of
$ 109,902.16, at the time sentencing. I agree to pay this specific restitution, joint and
several with any codefendants, and agree that this amount should not be reduced or
increased through apportionment of liability under 18 U.S.C. § 3664(h).

              (2)    I understand that the amount of restitution and the schedule of
payments will be determined as a part of the sentencing proceedings in accordance with
the provisions of 18 U.S.C. § 3664. I agree to pay all restitution as ordered by the Court.

                                              5
                  Case 1:19-cr-00034-TC Document 13 Filed 06/20/19 Page 6 of 7



I agree that the payment and enforcement of my restitution order is governed by 18
U.S.C. § 3664, and my lawyer has explained the consequences of an order of restitution.

               (3)    I understand and agree that payment of any restitution owed,
pursuant to the schedule set by the Court at sentencing, should be a condition of any term
of probation or supervised release imposed upon me. I know that if I fail to pay
restitution as ordered, the failure can be considered a violation of probation or supervised
release and, pursuant to 18 U.S.C. § 3614, the Court can resentence me to any sentence
which might originally have been imposed in my case.

        13.     I understand and agree that this plea agreement is solely between me and
the United States Attorney for the District of Utah and does not bind any other federal,
state, or local prosecuting, administrative, or regulatory authorities.

      14.   I understand that I have a right to ask the Court any questions I wish to ask
concerning my rights about these proceedings and the plea.

                                       *     *        *   *

           I make the following representations to the Court:

       , 1.          I aJ..11
                           l(6years of age. My education consists of   6etclulmJ
 I   JL< (h lA.   ~tWA~[ can/cannot] read and understand English.
      2.     This Statement in Advance contains all terms of the agreements between
 me and the United States; ifthere are exceptions, the Court will be specifically advised,
 on the record, at the time of my guilty plea of the additional terms. I understand the
 United States and I cannot have terms of this plea agreement that are not disclosed to
 the Court.

      3.     No one has made threats, promises, or representations to me that have
 caused me to plead guilty, other than the provisions set forth in this agreement.

       4.    Neither my attorney nor the United States has promised me that I would
 receive probation or any other form of leniency because of my plea.

       5.    I have discussed this case and this plea with my lawyer as much as I wish,
 and I have no additional questions.

           6.        I am satisfied with my lawyer.

       7.    My decision to enter this plea was made after full and careful thought; with
 the advice of counsel; and with a full understanding of my rights, the facts and
 circumstances of the case and the consequences of the plea. I was not under the

                                                      6
            Case 1:19-cr-00034-TC Document 13 Filed 06/20/19 Page 7 of 7



 influence of any drugs, medication, or intoxicants when I made the decision to enter the
 plea, and I am not now under the influence of any drugs, medication, or intoxicants.

       8.      I have no mental reservations concerning the plea.

       9.     I understand and agree to all of the above. I know that I am free to change
 or delete anything contained in this statement. I do not wish to make changes to this
 agreement because I agree with the terms and all of the statements are correct.
                       /'
       DATED this      lo    day of   S L.{f'-'l             '2u1~.
                                                              Qt{~
                                                       JUSTIN~N
                                                       Defendant

       I certify that I have discussed this plea agreement with the defendant, that I have
fully explained his [her] rights to him [her], and that I have assisted him [her] in
completing this written agreement. I believe that he [she] is knowingly and voluntarily
entering the plea with full knowledge of his [her] legal rights and that there is a factual
basis for the plea.

       DATED this     Zo     day of   ::i..,11\.L            bJ5_.
                                                                      I




       I represent that all terms of the plea agreement between the defendant and the
United States have been, or will be at the plea hearing, disclosed to the Court, and there
are no undisclosed agreements between the defendant and the United States.

       DATED this    ·zo     day of   U \2 {) C             2QEJ.
                                                       JOHN W. HUBER
                                                       United States Attorney



                                                       f?wJi</ttulikJ-P~
                                                       Assistant United States Attorney


                                                   7
